DETAILED ACTION
Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/02/2020 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Claim 13, Line 1 recites the limitation “the Blockchain IoT device.”   There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (“Othman,” “The Horcrux Protocol: A Method for Decentralized Biometric-based Self-Sovereign Identity,” November 20, 2017, Pages 1-7) and further in view of Zhou et al (“Tunnel Extensible Authentication Protocol (TEAP) Version 1, Internet Engineering Task Force (IETF), Request for Comments: 7170, ISSN: 2070-1721, May 2014, Pages 1-101). 

Regarding claim 1, Othman discloses a method, comprising:
transmitting a request to the peer entity for a distributed identity (DID) corresponding to the peer user or element, wherein the DID corresponding to the peer entity serves as a credential for authentication of the peer entity; Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe sending a request to the peer entity for a DID corresponding to the peer user or element wherein the DID corresponds to the peer entity as a credential for authentication of the peer entity)
receiving a response to the request from the peer entity, wherein the response includes the DID corresponding to the peer user or element; (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe receiving a response to the request from the peer entity, wherein the response includes the DID corresponding to the peer user or element) and
determining whether the peer entity is successfully authenticated for access to the communication network based on the received DID corresponding to the peer entity, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe determining whether the peer entity is successfully authenticated for access to the communication network based on the received DID corresponding to the peer entity)
Othman fails to explicitly discloses establishing a secure tunnel to a peer entity via Tunnel Extensible Authentication Protocol (TEAP), wherein the secure tunnel is used for an exchange of data during authentication of a peer entity for access to a communication network; via the secure tunnel,
However, in an analogous art, Zhou discloses establishing a secure tunnel to a peer entity via Tunnel Extensible Authentication Protocol (TEAP), (Zhou, Page 5, Section 1. Introduction, First paragraph, A tunnel-based Extensible Authentication Protocol (EAP) method is an EAP method that establishes an secure tunnel; Page 6, Under Section 2. Protocol Overview, First paragraph, Once the tunnel is established, the second phase begins with the peer and server engaging in further conversations to establish the required authentication and authorization policies)
wherein the secure tunnel is used for an exchange of data during authentication of a peer entity for access to a communication network; (Zhou, Page 5, Section 1. Introduction, First paragraph, A tunnel-based Extensible Authentication Protocol (EAP) method is an EAP method that establishes an secure tunnel; Page 6, Under Section 2. Protocol Overview, First paragraph, TEAP Authentication occurs in two phases after the initial EAP Identity request/response exchange. In the first phase, TEAP employs the TLS handshake to provided an authenticated key exchange and to establish a protected tunnel. Once the tunnel is established, the second phase begins with the peer and server engaging in further conversations to establish the required authentication and authorization policies; Page 6, Under Protected Access Credential (PAC), the opaque part is provided to the peer and is presented to the authentication server when the peer wishes to obtain access to network resources; Page 1, Abstract, within the tunnel, TLV objects are used to convey authentication-related data between the EAP peer and the EAP server)
via the secure tunnel,  (Zhou, Page 5, Section 1. Introduction, First paragraph, A tunnel-based Extensible Authentication Protocol (EAP) method is an EAP method that establishes an secure tunnel; Page 6, Under Section 2. Protocol Overview, First paragraph, Once the tunnel is established, the second phase begins with the peer and server engaging in further conversations to establish the required authentication and authorization policies)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Othman to include establishing a secure tunnel to a peer entity via Tunnel Extensible Authentication Protocol (TEAP), wherein the secure tunnel is used for an exchange of data during authentication of a peer entity for access to a communication network; via the secure tunnel. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 2, Othman and Zhou disclose the method of claim 1. 
Othman further discloses wherein transmitting a request to the peer entity for a DID corresponding to the peer entity is in response to receiving an indication that the peer entity is providing a DID to serve as a credential for authentication for access to a communication network, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein sending a request to the peer entity for DID corresponding to the peer entity is in response to receiving an indication that the peer entity is providing a DID to server as a credential for authentication for access to a communication network)

Regarding claim 3, Othman and Zhou disclose the method of claim 1. 
Zhou further discloses wherein the request to the peer entity for a DID corresponding to the peer user or element is formatted as an Authority-ID-TLV object in accordance with TEAP, (Zhou, Page 26, Section 4.2 TEAP TLV Format and Support describes The TLV’s defined here are TLV objects. The TLV objects could be used to carry arbitrary parameters between an EAP peer an EAP server within the protected TLS tunnel; Pages 29-30, describe formatting as an Authority-ID TLV which provides a hint of the identity of the server to help the peer to match the credentials available for the server. It should be unique across the deployment) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Othman to include or element is formatted as an Authority-ID-TLV object in accordance with TEAP. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 4, Othman and Zhou disclose the method of claim 1. 
Zhou, further discloses wherein the response from the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP, (Zhou, Page 6, Under Section 2. Protocol Overview, First paragraph, TEAP Authentication occurs in two phases after the initial EAP Identity request/response exchange; Page 26, Section 4.2 TEAP TLV Format and Support describes The TLV’s defined here are TLV objects. The TLV objects could be used to carry arbitrary parameters between an EAP peer an EAP server within the protected TLS tunnel; Pages 29-30, describe formatting as an Authority-ID TLV which provides a hint of the identity of the server to help the peer to match the credentials available for the server. It should be unique across the deployment) 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Othman to include wherein the response from the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 5, Othman and Zhou disclose the method of claim 2. 
Othman further discloses wherein determining whether the peer entity is successfully authenticated comprises: upon determining that the DID corresponding to the peer entity is successfully validated, determining that the peer entity is successfully authenticated, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe determining whether the peer entity is successfully authenticated and upon determining that the DID corresponding to the peer entity is successfully validated, determining that the peer entity is successfully authenticated)

Regarding claim 6, Othman and Zhou disclose the method of claim 5. 
Othman further discloses wherein determining that the DID corresponding to the peer entity is successfully validated comprises: fetching a DID document corresponding to the peer entity from a Blockchain network, wherein the DID document comprises a Blockchain DID corresponding to the peer entity; (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein determining that the DID corresponding to the peer entity is successfully validated comprises: fetching a DID document corresponding to the peer entity from a Blockchain network, wherein the DID document comprises a Blockchain DID corresponding to the peer entity)
comparing the Blockchain DID corresponding to the peer entity peer entity received via the response from the peer entity; (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe comparing the Blockchain DID corresponding to the peer entity peer entity received via the response from the peer entity) and
determining that the Blockchain DID corresponding to the peer entity matches the DID corresponding to the peer entity received via the response from the peer entity, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe determining that the Blockchain DID corresponding to the peer entity matches the DID corresponding to the peer entity received via the response from the peer entity)

Regarding claim 7, Othman and Zhou disclose the method of claim 6. 
Othman further discloses wherein comprises: providing a Decentralized identity (DID) corresponding to an authentication server, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein comprises: providing a Decentralized identity (DID) corresponding to an authentication server)

Regarding claim 8, Othman and Zhou disclose the method of claim 7. 
Othman further discloses in response to determining that the peer entity is successfully authenticated, using a first public key corresponding to the peer entity and a second public key corresponding to an authentication server (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe using a first public key corresponding to the peer entity and a second public key corresponding to a server that supports authentication)
Zhou further discloses further comprising: in response to determining that the peer entity is successfully authenticated, calculating session keys (Zhou, Pages 7, 21, 58-62, describe in response to determining that the peer entity is successfully authenticated, calculating session keys corresponding to the peer entity and the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Othman to include further comprising: in response to determining that the peer entity is successfully authenticated, calculating session keys. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 9, Othman and Zhou disclose the method of claim 8. 
Othman further discloses wherein the DID document corresponding to the peer entity fetched from the Blockchain network comprises the first public key corresponding to the peer entity and the second public key corresponding to the authentication server, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein the DID document corresponding to the peer entity fetched from the Blockchain network comprises the first public key corresponding to the peer entity and the second public key corresponding to the authentication server)



Regarding claim 10, Othman and Zhou disclose the method of claim 6.  
Othman further discloses comprising: determining a role corresponding to the peer entity, wherein the role is associated with authorization to access services and devices via the commination network for the peer entity, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe determining a role corresponding to the peer entity, wherein the role is associated with authorization to access services and devices via the commination network for the peer entity)

Regarding claim 11, Othman and Zhou disclose the method of claim 10. 
Othman further discloses wherein the role corresponding to the peer entity is determined based on information in the DID document corresponding to the peer entity fetched from the Blockchain network, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein the role corresponding to the peer entity is determined based on information in the DID document corresponding to the peer entity fetched from the Blockchain network)

Regarding claim 14, Othman and Zhou disclose the system of claim 11. 
Othman further discloses wherein the authentication server is coupled to the Blockchain network, (Othman, Page 4, FIG 2, Left Column, Right Column explains FIG 2; Page 4, Right Column, Section IV. The Horcurx Protocol, Page 5, Left Column, Right Column, Page 6, Left Column, Right Column describe wherein the authentication server is coupled to the Blockchain network)
Othman and Zhou fail to explicitly disclose via an Inner Extensible Authentication Protocol (EAP) server (Zhou, Page 7, describes the inner method server and the TEAP server might be a single entity; Page 11, first paragraph describe an EAP server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Othman to include via an Inner Extensible Authentication Protocol (EAP) server. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedrecheski et al (“Fedrecheski,” “Self-Sovereign Identity for IoT environments: A Perspective, March 11, 2020, Pages 1-6) in view of Smith et al (“Smith,” US 20190373472) and further in view of Zhou et al (“Tunnel Extensible Authentication Protocol (TEAP) Version 1, Internet Engineering Task Force (IETF), Request for Comments: 7170, ISSN: 2070-1721, May 2014, Pages 1-101).

Regarding claim 12, Fedrecheski discloses a Blockchain Internet-of-things (IoT) system, comprising:
a Blockchain IoT device acting as a peer requesting authentication for access to a communication network, wherein the Blockchain IoT device comprises a verifiable claim embedded thereon; (Fedrescheski,, Page 2, Left and Right Column, Pages 2-6, Left and Right Columns describe a Blockchain IoT device acting a peer requesting authentication for access to a communication network, wherein the Blockchain IoT device comprises a verifiable claim embedded thereon)
wherein the authentication server is configured to: (Fedrescheski, Page 2, Left and Right Column, Pages 2-6, Left and Right Columns describe a server that performs authentication)
transmit a request to the peer for a verifiable claim corresponding to the peer wherein the verifiable claim corresponding to the peer serves as a credential for authentication of the peer; (Fedrescheski, Pages 2-3, Under Section B. Verifiable credentials & Figures 1-2 and Section C: Decentralization, Privacy and Layered Authentication describes sending a request to the peer for a verifiable claim corresponding to the peer wherein the verifiable claim corresponds to the peer serves as a credential for authentication of the peer)
receiving a response to the request from the peer, wherein the response includes the verifiable claim corresponding to the peer and an address corresponding to a location of the verifiable claim on the Blockchain network; (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe  receiving a response to the request from the peer, wherein the response includes the verifiable claim corresponding to the peer and an address corresponding to a location of the verifiable claim on the Blockchain network) and
determining whether the peer is successfully authenticated for access to the communication network based on the received verifiable claim corresponding to the peer, to the Blockchain IoT device acting as the peer (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe determining whether the peer is successfully authenticated for access to the communication network based on the received verifiable claim corresponding to the peer, to the Blockchain IoT device acting as a peer)
Fedrescheski fails to explicitly disclose an wireless access point (WAP) acting as an authenticator providing access to the communication network for the Blockchain IoT device upon successfully authenticating the Blockchain IoT device; a Blockchain network coupled to the Blockchain IoT device and the WAP;  and coupled to the Blockchain IoT network. 
However, in an analogous art, Smith discloses an wireless access point (WAP) acting as an authenticator providing access to the communication network for the Blockchain IoT device upon successfully authenticating the Blockchain IoT device; (Smith, [0420], [0422], [0290], [0282], 814, FIG 8 describes an wireless access point (WAP) acting as an authenticator providing access to the communication network for the Blockchain IoT device upon successfully authenticating the Blockchain IoT device)
a Blockchain network coupled to the Blockchain IoT device and the WAP;  (Smith, [0420], [0422], [0290], [0282], 814, FIG 8 describes a Blockchain network coupled to the Blockchain IoT device and the WAP;  and coupled to the Blockchain IoT network)
and coupled to the Blockchain IoT network, (Smith, [0420], [0422], [0290], [0282], 814, FIG 8 describes and coupled to the Blockchain IoT network)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Smith with
the method/system of Fedrecheski to include an wireless access point (WAP) acting as an authenticator providing access to the communication network for the Blockchain IoT device upon successfully authenticating the Blockchain IoT device; a Blockchain network coupled to the Blockchain IoT device and the WAP;  and coupled to the Blockchain IoT network,. One would have been motivated to provide enhanced security for Internet of Things (IoT) and other devices (Smith, [0004]). 
Fedrecheski and Smith fail to explicitly disclose and an authentication server supporting Tunnel Extensible Authentication Protocol (TEAP); establish a secure tunnel to the Blockchain IoT device acting as the peer via TEAP, wherein the secure tunnel is used for an exchange of data during authentication of the peer for access to the communication network; via the secure tunnel,
However, in an analogous art, Zhou discloses and an authentication server supporting Tunnel Extensible Authentication Protocol (TEAP); establish a secure tunnel to the Blockchain IoT device acting as the peer via TEAP, wherein the secure tunnel is used for an exchange of data during authentication of the peer for access to the communication network, (Zhou, Page 5, Section 1. Introduction, First paragraph, A tunnel-based Extensible Authentication Protocol (EAP) method is an EAP method that establishes an secure tunnel; Page 6, Under Section 2. Protocol Overview, First paragraph, Once the tunnel is established, the second phase begins with the peer and server engaging in further conversations to establish the required authentication and authorization policies)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Fedrecheski and Smith to include and an authentication server supporting Tunnel Extensible Authentication Protocol (TEAP); establish a secure tunnel to the Blockchain IoT device acting as the peer via TEAP, wherein the secure tunnel is used for an exchange of data during authentication of the peer for access to the communication network. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)


Regarding claim 15, Fedrecheski, Smith and Zhou disclose the system of claim 12. 
Fedrecheski further discloses wherein the authentication server is further configured to: receive an indication that the peer entity is providing a verifiable claim to serve as a credential for authentication for access to a communication network, (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe wherein the authentication server is further configured to: receive an indication that the peer entity is providing a verifiable claim to serve as a credential for authentication for access to a communication network)

Regarding claim 16, Fedrecheski, Smith and Zhou disclose the system of claim 15. 
Fedrecheski further discloses wherein the request to the peer entity for the verifiable claim, (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe wherein the request to the peer entity for the verifiable claim)
Zhou further discloses corresponding to the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP, (Zhou, Page 6, Under Section 2. Protocol Overview, First paragraph, TEAP Authentication occurs in two phases after the initial EAP Identity request/response exchange; Page 26, Section 4.2 TEAP TLV Format and Support describes The TLV’s defined here are TLV objects. The TLV objects could be used to carry arbitrary parameters between an EAP peer an EAP server within the protected TLS tunnel; Pages 29-30, describe formatting as an Authority-ID TLV which provides a hint of the identity of the server to help the peer to match the credentials available for the server. It should be unique across the deployment)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Fedrecheski and Smith to include corresponding to the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 17, Fedrecheski, Smith and Zhou disclose the system of claim 16. 
Zhou further discloses wherein the response from the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP, (Zhou, Page 6, Under Section 2. Protocol Overview, First paragraph, TEAP Authentication occurs in two phases after the initial EAP Identity request/response exchange; Page 26, Section 4.2 TEAP TLV Format and Support describes The TLV’s defined here are TLV objects. The TLV objects could be used to carry arbitrary parameters between an EAP peer an EAP server within the protected TLS tunnel; Pages 29-30, describe formatting as an Authority-ID TLV which provides a hint of the identity of the server to help the peer to match the credentials available for the server. It should be unique across the deployment)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Fedrechescki and Smith to include wherein the response from the peer entity is formatted as an Authority-ID-TLV object in accordance with TEAP. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 18, Fedrecheski, Smith and Zhou disclose the system of claim 15. 
Zhou further discloses wherein the authentication server comprises a TEAP server, (Zhou, Page 6 under Section 2. Protocol Overview, First and Second Paragraph describe a server for authentication that supports TEAP). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Zhou with
the method/system of Fedrecheski and Smith to include wherein the authentication server comprises a TEAP server. One would have been motivated to enable secure communication between a peer and a server by using the Transport Layer Security (TLS) protocol to establish a mutually authenticated tunnel (Zhou, Abstract & Section 1, Introduction, Page 1)

Regarding claim 19, Fedrecheski, Smith and Zhou disclose the system of claim 12.  
Fedrecheski further discloses wherein the authentication server is further configured to: determine that the peer entity is successfully authenticated, in response to determining that the verifiable claim corresponding to the peer entity is successfully validated, (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe wherein the authentication server is further configured to: determine that the peer entity is successfully authenticated, in response to determining that the verifiable claim corresponding to the peer entity is successfully validated)


Regarding claim 20, Fedrecheski, Smith and Zhou disclose the system of claim 19. 
Fedrecheski further discloses wherein the authentication server is further configured to:
fetch a Blockchain verifiable claim corresponding to the peer entity from a Blockchain network using the address corresponding to the location of the verifiable claim on the Blockchain network; (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe fetch a Blockchain verifiable claim corresponding to the peer entity from a Blockchain network using the address corresponding to the location of the verifiable claim on the Blockchain network)
compare the Blockchain verifiable claim corresponding to the peer entity to the verifiable claim corresponding to the peer entity received via the response from the peer entity; (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe compare the Blockchain verifiable claim corresponding to the peer entity to the verifiable claim corresponding to the peer entity received via the response from the peer entity)
determine that the Blockchain verifiable claim corresponding to the peer entity matches the verifiable claim corresponding to the peer entity received via the response from the peer entity; (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe determine that the Blockchain verifiable claim corresponding to the peer entity matches the verifiable claim corresponding to the peer entity received via the response from the peer entity) and
in response to determining the match, determine that the verifiable claim corresponding to the peer entity is successfully validated, (Fedrescheski, Pages 2-3 & 5 Under Section B. Verifiable credentials & Figures 1-2, Section A. Benefits describe in response to determining the match, determine that the verifiable claim corresponding to the peer entity is successfully validated)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al (“Othman,” “The Horcrux Protocol: A Method for Decentralized Biometric-based Self-Sovereign Identity,” November 20, 2017, Pages 1-7) in view of Zhou et al (“Tunnel Extensible Authentication Protocol (TEAP) Version 1, Internet Engineering Task Force (IETF), Request for Comments: 7170, ISSN: 2070-1721, May 2014, Pages 1-101) and further in view of Fedrecheski et al (“Fedrecheski,” “Self-Sovereign Identity for IoT Environments: A Perspective, March 11, 2020, Pages 1-6). 

Regarding claim 13, Othman and Zhou disclose the system of claim 10. 
Othman and Zhou fail to explicitly disclose wherein the Blockchain IoT device comprises at least one of: a laptop, a tablet computer, a mobile computing device, an autonomous system, an IoT device or a smartphone.
However, in an analogous art, Fedrecheski discloses wherein the Blockchain IoT device comprises at least one of: 
a laptop, 
a tablet computer, 
a mobile computing device, 
an autonomous system, 
an IoT device (Fedrecheski, Page 2, Left Column, Under Section Verifiable Credentials, describe an IoT device)
or a smartphone 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Fedrecheski with the method/system of Othman and Zhou to include wherein the Blockchain IoT device comprises at least one of: a laptop, a tablet computer, a mobile computing device, an autonomous system, an IoT device or a smartphone. One would have been motivated to identify and authenticate IoT devices and their respective users (Fedrecheski, Page 1, Left Column, Under Abstract & Page  5, Right Column, Under Section A: End-To-End Security)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on 571-270-3772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES R TURCHEN/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

/JAMES J WILCOX/Examiner, Art Unit 2439